Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the communication filed on 9/21/2022.
	The previous rejections have been withdrawn.
	New grounds of rejections have been cited in this office action in view of further consideration and newly discovered prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed limitations, considered individually and as a combination, is directed to an abstract mathematical algorithm and/or mental process of data collection/manipulation  without significantly more. 
Taking independent claim 1 as typical, independent claim 1 recites: 
A method for adapting a computation graph of a machine learning model, comprising: 
partitioning the computation graph at an edge between a first node and a second node, wherein the edge is a control dependency edge; and 
inserting a proxy node, a send node, and a receive node between the first node and the second node, 
wherein the proxy node is connected to the first node, the send node is configured to receive output data from the proxy node, and the receive node is configured to receive the output data from the send node.

Considering the claim  as a whole and individual elements, the claimed elements/limitations describe the concept of data collection/manipulation base on mathematical operations/ algorithm, which corresponding to concepts identified  as abstract ideas by the court such as mathematical concepts/relationships. See Electric Power Group, LLC v. Alstom S.A., 119 U.S.P.Q.2d 1739, 1741. 
The claimed limitations are considered abstract idea of using math for data collection/manipulation without integration of the abstract idea into a practical application.
This judicial exception is not integrated into a practical application because the claim(s) do not include additional elements that are sufficient to provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Independent claims 7, 13 recited similar limitations and are rejected for the same reason. Although claims 7 and 13 recite elements such as memory, processor/computing device These elements are just generic processor/ computer implementation that also do not qualify as integration of the abstract idea into a practical application.
Dependent claims, when consider individually or combined with independent claims,  are also directed to non-statutory subject matter because dependent claims merely reciting an abstract mathematical concept/algorithm for collecting and analyzing data/information; therefore,  when combined with independent claims, do not cure the deficiency under 35 U.S.C. 101.
For further clarification see MPEP 7.05, 2106, USPTO Interim Guidance July 2015 Update Quick Reference Sheet (available from www.uspto.gov).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Yu (US 2017/0132513)
Regarding claims 1-2, the prior art discloses:
A method for adapting a computation graph of a machine learning model (fig 1B, fig 2), comprising: 
partitioning the computation graph at an edge between a first node and a second node, wherein the edge is a control dependency edge (fig 1B);
wherein the computation graph (fig 1B) is partitioned to a first subgraph (140a) including the first node and a second subgraph (140b) including the second node by the partitioning, and the first subgraph is assigned to be executed on a first accelerator (116) and the second subgraph is assigned to be executed on a second accelerator (118); and 
inserting a proxy node, a send node, and a receive node between the first node and the second node, wherein the proxy node is connected to the first node, the send node is configured to receive output data from the proxy node, and the receive node is configured to receive the output data from the send node (par 7, 10, 15, 41, 69-71, 81).
(Claim 3) wherein the proxy node and the send node are inserted in the first subgraph and the receive node is inserted in the second subgraph (fig 1B).
(Claim 4) wherein the proxy node is designed to be executed after the first node is executed or when an output of the first node satisfies a preset condition (par 15, 26, 71, 81).
(Claim 5) wherein the proxy node represents a constant operation designed to produce a constant value as the output data (par 7, 10, 15, 41, 69-71, 81).
(Claim 6) wherein the second node is designed to be executed after the receive node receives the output data from the send node (par 7-10, 31-32, 71, 81).
Claims 7-18 recite similar subject matter and are rejected for the same reason.

Claims 1-18 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Lin (US 2020/0202246)
Regarding claims 1-2, the prior art discloses:
A method for adapting a computation graph of a machine learning model (one or more of fig 1-2, 5-7) comprising: 
partitioning the computation graph at an edge between a first node and a second node, wherein the edge is a control dependency edge (fig 6, par 158, 160-163, 176); 
wherein the computation graph is partitioned to a first subgraph including the first node and a second subgraph including the second node by the partitioning, and the first subgraph is assigned to be executed on a first accelerator and the second subgraph is assigned to be executed on a second accelerator (fig 2); and 
inserting a proxy node, a send node, and a receive node between the first node and the second node, wherein the proxy node is connected to the first node, the send node is configured to receive output data from the proxy node, and the receive node is configured to receive the output data from the send node (summary, par 70, 129-132, 137, 147-150, 161, 167, 174-177, 212-213).
 (Claim 3) wherein the proxy node and the send node are inserted in the first subgraph and the receive node is inserted in the second subgraph (fig 2, 6).
(Claim 4) wherein the proxy node is designed to be executed after the first node is executed or when an output of the first node satisfies a preset condition (fig 1-2, 6).
(Claim 5) wherein the proxy node represents a constant operation designed to produce a constant value as the output data (par 158, 160, 161, 167).
(Claim 6) wherein the second node is designed to be executed after the receive node receives the output data from the send node (abstract, summary, par 106-119, 127-133, 141-150)
Claims 7-18 recite similar subject matter and are rejected for the same reason.

Claims 1-18 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Vasudevan (US 2017/0124454)
Regarding claims 1-2, the prior art discloses:
A method for adapting a computation graph of a machine learning model (par 2, 5-6, fig 1B), comprising: 
partitioning the computation graph at an edge between a first node and a second node, wherein the edge is a control dependency edge (fig 1B); 
wherein the computation graph is partitioned to a first subgraph (140a) including the first node and a second subgraph (140b) including the second node by the partitioning, and the first subgraph is assigned to be executed on a first accelerator and the second subgraph is assigned to be executed on a second accelerator See fig 1b); and 
inserting a proxy node, a send node, and a receive node between the first node and the second node, wherein the proxy node is connected to the first node, the send node is configured to receive output data from the proxy node, and the receive node is configured to receive the output data from the send node (abstract, summary, fig 1-4)
 (Claim 3) wherein the proxy node and the send node are inserted in the first subgraph and the receive node is inserted in the second subgraph (fig 1b, 2-4).
(Claim 4) wherein the proxy node is designed to be executed after the first node is executed or when an output of the first node satisfies a preset condition (summary, fig 1-4).
(Claim 5) wherein the proxy node represents a constant operation designed to produce a constant value as the output data (summary, fig 1-4)
(Claim 6) wherein the second node is designed to be executed after the receive node receives the output data from the send node (abstract, summary, fig 1-4).
Claims 7-18 recite similar subject matter and are rejected for the same reason.






Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	


/PAUL DINH/Primary Examiner, Art Unit 2851